Citation Nr: 1134112	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-26 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by ventricular arrhythmias.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to an initial compensable evaluation for hyperkeratosis of the feet.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active service from August 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a February 2011 rating decision, the RO increased the evaluation for migraines to 30 percent evaluation, increased the evaluation for hypertension to 20 percent evaluation, and increased the evaluation for seborrheic dermatitis to 10 percent, all effective March 5, 2010.  Subsequently, the claims for entitlement to earlier effective dates for such awards have been raised by the record (see March 2011 "IRIS" Inquiry), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The service connection claim for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is already in effect for hypertension and myocardial infarction.

2.  The evidence of record indicates that the Veteran suffers from intermittent premature ventricular contractions that are likely related to the in-service episode of palpitations.  


3.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal period, the Veteran has had painful hyperkeratotic lesions on his heels and medial edges of the big toes of the right and left feet.  


CONCLUSIONS OF LAW

1.  Premature ventricular contractions were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  The criteria for an initial evaluation of 10 percent, but not higher, for hyperkeratosis of the right foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5284 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7819 (as in effect for skin claims filed prior to October 23, 2008).

3.  The criteria for an initial evaluation of 10 percent, but not higher, for hyperkeratosis of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5284 (2010); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805, 7819 (as in effect for skin claims filed prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).


Here, the Board grants service connection for premature ventricular contractions, which represents a complete grant of the benefit sought on appeal as to that issue.  As such, no discussion of VA's duty to notify and assist is necessary.

Moreover, the appeal of the Veteran's hyperkeratosis claim arises from his disagreement with the assigned rating following the grant of service connection.   Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is required.

However, VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, private medical evidence, and lay statements.  The Veteran has undergone VA examinations in conjunction with the claims decided herein.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection will also be presumed for certain chronic diseases, including, cardiovascular renal disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Ventricular Arrhythmias

The Veteran seeks service connection for ventricular arrhythmias.  At the outset, the Board notes that service connection is currently in effect for hypertension and residuals of myocardial infarction.  

Review of the record reflects that upon enlistment in the service, the Veteran's heart was noted as normal and no cardiac complaints were noted.  In February 2001, the Veteran underwent a cardiology consultation due to an episode of an irregular heartbeat.  A 24 hour holter monitor was within normal limits except for occasional premature ventricular contractions and trigeminy.  Examination of the heart was normal except for a "positive click."  An electrocardiogram (EKG) revealed normal sinus rhythm.  Impression was occasional palpitations, probable mitral valve prolapse.  

Cardiac follow-up notes dated in August 2001 indicate a normal examination of the heart, as well as normal sinus rhythm on EKG.  Assessment was chest discomfort, palpitations; possible mitral valve prolapse.  A stress test showed no evidence of arrhythmias, and no ischemia or angina was noted.  Echocardiogram revealed normal left ventricular size and wall thickness.  There was trace mitral regurgitation and trace tricuspid regurgitation.  Cardiology progress notes also dated in August 2001 indicate that the Veteran reported feeling better but was still experiencing right sided chest pain.  Assessment was chest discomfort with abnormal stress test anterior hypokinesis; trace mitral and tricuspid regurgitation and anxiety disorder.

In a September 2001 letter, the physician noted that there was evidence that the Veteran had a previous myocardial infarction.  

A Medical Board Report dated in March 2002 shows that the Veteran had a stress reaction due to his occupation.  It also revealed a history of a mild, anterior myocardial infarction, no sequelae.  In April 2002, a Physical Evaluation Board recommended that the Veteran was to return to duty and cross train, if appropriate.  

A stress test conducted in April 2003 was positive for chest pain, negative for ischemia, exercise-induced PVCs only.  Echocardiogram conducted in the same showed normal left ventricular size and wall thickness, with trace mitral regurgitation.  No arrhythmias were noted during a stress test conducted in December 2003; the study was also negative for ischemia and angina.  No further cardiac problems were noted prior to discharge in 2005.

In February 2006, the Veteran underwent a VA general medical examination.  Examination of the heart revealed first and second heart sounds without third or fourth heart sounds or murmurs.  Point of maximum intensity was normal.  There was no neck vein distention or edema.  The examiner indicated that myocardial infarction could not be confirmed but is likely based on the evidence.  The examiner also noted that mitral valve prolapse and coronary artery disease are also likely.  Echocardiogram results had not been received yet.   The examiner further stated that the palpitations experienced during active duty are inconclusive.  EKG with two minute rhythm strip performed on examination was not remarkable.

In June 2006, the Veteran underwent a VA examination in connection with his already service-connected heart disabilities, at which time he reported intermittent chest pain and fatigue.  Chest study was negative for active disease.  Echocardiogram was normal, as was his complete blood count.  Diagnosis was status-post myocardial infarction and angina.
  
In March 2010, the Veteran presented for a formal VA examination in connection with his service connection claim for ventricular arrhythmias.  He reported having episodes of palpitations during service which he maintains have continued since then.  EKG showed normal sinus rhythm.  On holter monitor testing, sinus rhythm was an average rate of 84, "artifacts only simulating supraventricular tachycardia," and no ventricular arrhythmias or ST changes were noted.  

The examiner noted that a holter monitor study in 2010 showed normal sinus rhythm with baseline artifact that looked like supraventricular tachycardia.  There were no premature ventricular contractions, ventricular tachycardia, and no ST depression.  The examiner opined that based on a review of the record, the Veteran's arrhythmias are at least as likely as not caused by or a result of active military service.  

A holter monitor study conducted in May 2010 showed several premature atrial contractions without supraventricular tachycardia, minimal premature ventricular contractions without ventricular tachycardia.  It was noted that all premature contractions represented less than 1 percent of the total beat count.  There were no ST changes.

Moreover, according to an addendum dated in January 2011, another examiner noted that the Veteran currently has normal sinus rhythm without clinical evidence of either supraventricular tachycardia or significant ventricular arrhythmia.  The examiner concluded that the Veteran's current sinus rhythm is less likely as not related to treatment in service.  The January 2011 examiner indicated that there is no clinical evidence of either supraventricular tachycardia or significant ventricular arrhythmia, and the premature contractions as seen on two previous holter monitors in 2010 are considered normal and consistent with similar events observed in the general population.  The examiner indicated that documented correlation between any putative ventricular arrhythmias during service and the development of ventricular arrhythmias after service is lacking.  

The Board acknowledges the Veteran's statement that he has ventricular arrhythmias that are related to an in-service episode of arrhythmias.  The Veteran, as a layperson, is competent to offer evidence as to the etiology of symptoms readily observable to him.  However, the nature and etiology of any disability manifested by ventricular arrhythmias is not readily apparent to a lay person and there is no evidence that he has the medical expertise to make this determination.  He is not shown to be competent to identify, diagnose and/or determine the etiology of heart disease.  Even medical experts rely on diagnostic tools such as EKGs, echocardiograms, and holter monitor x-ray testing to identify ventricular pathology.  
The record contains two medical opinions addressing the etiology of the Veteran's palpitations.  The 2010 examiner opined that the Veteran's arrhythmias are at least as likely as not caused by or a result of active military service.  On the other hand, the examiner who provided the January 2011 addendum found no relationship between the two.  Notwithstanding, the Board notes that the January 2011 examiner did acknowledge that the Veteran has currently experiences ventricular arrhythmia, albeit not significant.  Thus, the Board finds that the evidence as to whether the Veteran's current palpitations are related to the in-service episode is in relative equipoise.  The evidence clearly shows that the Veteran experienced an episode of palpitations during service, and has been diagnosed with intermittent palpitations since service.  With resolution of any doubt in the Veteran's favor, he has premature ventricular contractions that had their onset during service.   Service connection for premature ventricular contractions is thus warranted.

III.  Claim for Higher Rating

The Veteran seeks an initial compensable evaluation for hyperkeratosis of the feet.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran's hyperkeratosis of the feet is currently rated noncompensably (zero percent) disabling under Diagnostic Code 7819.  Such code provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800 - not applicable here, as the claim relates only to symptomatology of the feet), scars (Diagnostic Codes 7801, 7802, 7803, or 7804), or rated on impairment of function (Diagnostic Code 7805).  

The Board also notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Under Diagnostic Code 7801, scars, other than head, face, or neck, that are deep or that cause limited motion in an area or areas exceeding six square inches (39 square centimeters) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7802, scars, other than head, face, or neck, that are superficial and that do not cause limited motion in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).

Under Diagnostic Code 7803, superficial and unstable scars warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a maximum 10 percent evaluation.  Scars are otherwise rated based on limitation of function of affected part pursuant to Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 7805.  

The Veteran's service records show treatment for hyperkeratotic lesions on both feet, for which he was prescribed urea cream.
In February 2006, the Veteran underwent a VA general medical examination; hyperkeratosis of both feet was diagnosed.  

Treatment notes dated from 2006 to 2010 from the 78th Medical Group are of record.  These records show multiple visits for calluses on both feet.  Salicylic acid pads and urea cream were prescribed.  

During a March 2010 VA examination of the skin, the examiner noted that there was significant hyperkeratosis of the heels, bilaterally, and on the medial edges of the big toes.   

An addendum dated in January 2011 indicates that the Veteran's feet were normal on examination, but with calluses on heels and medial first toes.  The examiner indicated that based on the aforementioned examination and all available information, the Veteran has normal feet.  The examiner further indicated that calluses on the heels and medial first toes are typically seen in the general population and do not indicate specific pathology, per se.  

Initially, the Board notes that the Veteran's service connected hyperkeratosis is obviously not located on the head, face, or neck, therefore Diagnostic Code 7800 is inapplicable in the instant case.  Although the Veteran reports foot pain upon prolonged standing, thus Diagnostic Codes that contemplate limitation of function are potentially applicable, the Board finds that the diagnostic codes for rating skin disabilities most appropriately apply in this case, as the evidence shows that the Veteran's hyperkeratosis is primarily productive of pain and itching.  


The Veteran and his spouse are competent to provide evidence of observable symptoms, such as the Veteran's pain in his feet.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (noting that a layperson "is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Moreover, the medical evidence shows that during service and beyond, the Veteran has been treated for painful hyperkeratotic lesions on his heels and big toes, and has been prescribed both salicylic acid pads and urea cream to reduce the painful callus formation on his feet.  

Accordingly, in light of the competent and credible lay reports of painful calluses on each foot and the objective medical evidence confirming painful hyperkeratotic lesions on both feet, the Board concludes that a 10 percent evaluation, but no higher, for each foot is warranted under Diagnostic Code 7804.  A 10 percent evaluation is the maximum available under Diagnostic Code 7804, as well as under Diagnostic Codes 7802 and 7803.  

The Board has considered the applicability of other diagnostic codes for rating the right and left foot disabilities.  In doing so, the Board notes that Diagnostic Code 7819 does not provide for evaluation of the disability under Diagnostic Code 7806.  

Diagnostic Code 7819 does direct, in the alternative, consideration of Diagnostic Code 7805, for limitation of function.  In this regard, under Diagnostic Code 5284, a 10 percent evaluation is warranted for moderate foot disability, a 20 percent evaluation requires moderately severe foot disability, and a 30 percent evaluation requires severe foot disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).   Here, the Veteran's service-connected hyperkeratosis of each foot has been primarily productive of recurrent, painful callus formations on the heels and big toes that interfere with prolonged standing and requires treatment with creams or inserts.  Notwithstanding, the evidence does not show that they produce symptoms that meet or approximate moderately severe functional impairment of the feet.  Thus, an evaluation higher than 10 percent under Diagnostic Code 5284 for either foot is not warranted.

Consideration has also been given to whether higher disability ratings are possible under any alternate diagnostic codes pertaining to rating foot disabilities, but finds that they are not.  The Veteran's hyperkeratosis is not shown to be productive of flat feet, claw feet, hammertoes, or malunion or nonunion of the tarsal or metatarsal bones.  Thus, a higher evaluation under any of the potentially applicable diagnostic codes pertaining to the feet, including Diagnostic Codes 5276, 5278, 5282, or 5283 are not proper.
Accordingly, the Board finds that separate 10 percent evaluations, and no higher, adequately reflect the degree of the impairment caused by the hyperkeratosis of the left and right feet.  Higher evaluations are not warranted for any period of time that is covered by this appeal.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).


Extraschedular evaluation

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's hyperkeratosis of the feet.  As indicated, the Veteran's bilateral foot disability is primarily productive of pain, a manifestation that is contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to service connection for premature ventricular contractions is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial 10 percent disability evaluation for service-connected hyperkeratosis of the right foot is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial 10 percent disability evaluation for service-connected hyperkeratosis of the left foot is granted.


REMAND

Review of the record reflects that further development of the Veteran's eye claim is necessary.

Service records show treatment for eye problems.  In this regard, the Veteran, in September 2004, was diagnosed with "conjunctival telangiectasia (temp)."  The treating physician noted that if the Veteran's condition did not change or resolve within 6 months, systemic causes should be considered and ruled out.  During service, the Veteran was also diagnosed with defective vision.  

The record also contains current diagnoses of eye disability.  The February 2006 VA examiner noted that the Veteran has bloodshot eyes which are consistent with conjunctival telangiectasia.   The Veteran has also submitted a copy of a private prescription for Restasis.  

In light of the in-service eye complaints and treatment, the current eye disability, and the Veteran's lay statements, the Board finds that he should be afforded a VA examination. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any eye disability.  All studies deemed appropriate should be performed, and all findings should be set forth in detail.  The claims file should be made available to the examiner.

The examiner should diagnose all eye disabilities found to be present, to include conjunctival telangiectasia.  

The examiner is also asked to determine whether it is at least as likely as not that the Veteran has an eye disability that is related to or had its onset in service.  In doing so, the examiner must specifically acknowledge and discuss the in-service diagnosis of conjunctival telangiectasia, as well as the Veteran's competent and credible lay testimony regarding the continuity of eye symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

The rationale for all opinions, with citation to relevant medical findings or medical authority, must be provided.

2.  Then readjudicate the Veteran's service connection claim for an eye disability.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


